This is a companion case to Samuel P. Brown et al., relators, v. Vincent J. Murphy et al., and the City of Newark, c., respondents (134 N.J.L. 318), decided simultaneously herewith.
Identical issues are presented for determination. The recital of facts in the writ is the same except that no runway was constructed on the lands here involved. The parties rest upon the arguments presented in the Brown case. We conclude that the absence of a runway construction does not create a vital distinction and that the disposition hereof is controlled by the reasoning in the mentioned case.
The demurrer will be dismissed, with costs. Here, too, permission is asked to file a return. The request is granted. *Page 91